Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 21, 2018

The Court of Appeals hereby passes the following order:

A18D0481. AKASH DIXIT v. TANYA DIXIT.

      Respondent Tanya Dixit has filed a motion to dismiss this discretionary
application, arguing that the trial court’s order is interlocutory because the court
expressly reserved the issue of attorneys fees and costs. Pursuant to OCGA § 5-6-34
(a) (2), however, a party may immediately appeal an order that holds him in contempt
or provides that he be incarcerated until he purges himself from contempt. See
Harrell v. Fed. Nat’l Payables, Inc., 284 Ga. App. 395, 396-397 (1) (643 SE2d 875)
(2007); Hamilton Capital Group, Inc. v. Equifax Credit Info. Servs., 266 Ga. App. 1,
2-3 (1) (596 SE2d 656) (2004). Thus, Akash Dixit was not required to follow the
interlocutory appeal procedures to obtain appellate review at this time, and the
respondent’s motion to dismiss is DENIED.
      Upon consideration of the merits of the application, however, it is hereby
DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/21/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.